


110 HRES 1431 IH: Expressing the sense of the House of

U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1431
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2008
			Mr. Stearns submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Department of Defense and the Department of State
		  should withhold funds for any new reconstruction projects in Iraq until the
		  Iraqi Government reimburses the United States for previous reconstruction
		  projects, and for other purposes.
	
	
		Whereas the United States has been undertaking a
			 large-scale assistance program in Iraq since the middle of 2003;
		Whereas nearly $49,000,000,000 has been appropriated by
			 Congress for Iraq reconstruction;
		Whereas most recently, in June 2008, Congress approved
			 over $4,000,000,000 for Iraq reconstruction in a fiscal year 2008 and 2009
			 supplemental appropriations bill (Public Law 110–252);
		Whereas, in the first several years of the United States
			 effort in Iraq, most of the United States assistance was provided through a
			 specially created Iraq Relief and Reconstruction Fund (IRRF);
		Whereas the IRRF eventually totaled nearly
			 $21,000,000,000;
		Whereas, in May 2005, a new Department of Defense account,
			 the Iraq Security Forces Fund (ISFF), supporting the training and equipping of
			 Iraqi security forces, was established;
		Whereas the United States has appropriated approximately
			 $18,000,000,000 through the ISFF;
		Whereas, according to a recent Government Accountability
			 Office (GAO) report, from 2005 through 2007, the Iraqi Government generated an
			 estimated $96,000,000,000 in revenues, of which crude oil export sales
			 accounted for about $90,200,000,000, or 94 percent;
		Whereas, for 2008, the GAO estimated that Iraq could
			 generate between $73,500,000,000 and $86,200,000,000 in total revenues, of
			 which oil exports will account for between $66,500,000,000 to
			 $79,200,000,000;
		Whereas the GAO report estimates that Iraq had a
			 cumulative budget surplus of about $29,000,000,000 from 2005 to 2007;
		Whereas, for 2008, the GAO estimates Iraq’s budget surplus
			 for 2008 could range from $38,200,000,000 to $50,300,000,000;
		Whereas, according to the GAO, Iraq could finish 2008 with
			 as much as a $79,000,000,000 cumulative budget surplus;
		Whereas the GAO reports that United States agencies spent
			 about $23,200,000,000 on the critical security, oil, electricity, and water
			 sectors;
		Whereas, from 2005 through April 2008, Iraq spent only
			 about $3,900,000,000 on these sectors; and
		Whereas the GAO found that while Iraq’s total expenditures
			 increased from 2005 through 2007, Iraq spent a declining share of its budget
			 allocations of 73 to 65 percent from 2005 to 2007: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Department of
			 Defense and the Department of State should withhold funds for any new
			 reconstruction projects in Iraq until the Iraqi Government reimburses the
			 United States for previous reconstruction projects; and
			(2)any future
			 assistance to Iraq for reconstruction activities should be provided only if the
			 Iraqi Government agrees to match such assistance on a dollar-for-dollar basis.
			
